Citation Nr: 1446506	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-21 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for brain surgery, infections, brain abscesses, and additional disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a March 2010 rating decision, the RO decreased the Veteran's disability evaluations for limitation of extension of the right leg from 40 percent to 30 percent disabling, limitation of flexion of the right leg from 10 percent to 0 percent disabling, and chondromalacia patella with recurrent dislocations of the right knee from 10 percent to 0 percent disabling, all effective June 1, 2010.  The RO also denied entitlement to a total disability rating based on individual unemployability (TDIU).  

In the August 2010 rating decision, the RO also denied compensation for residual disabilities due to multiple brain surgeries, entitlement to a temporary 100 percent evaluation for surgery for a service-connected right knee disability, and entitlement to a temporary 100 percent evaluation due to multiple brain surgeries.  

In his August 2010 notice of disagreement, the Veteran disagreed only with the rating reductions, and the denial of his claim under 38 U.S.C.A. § 1151 (West 2002).  

In a March 2011 rating decision, the RO restored the ratings for all three service-connected disabilities, effective June 1, 2010.  In his July 2011 substantive appeal, the Veteran indicated he was appealing only the denial of entitlement to compensation under 38 U.S.C.A. § 1151.  Accordingly, the Veteran did not perfect an appeal of any issue other than entitlement to compensation under 38 U.S.C.A. § 1151 for brain surgery, infections, brain abscesses, and residual disabilities, and therefore that is the only issue currently before the Board.

In his August 2010 notice of disagreement, the Veteran requested a hearing before a Decision Review Officer (DRO).  However, in March 2011, the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's DRO hearing request was withdrawn.

In March 2014, the Veteran testified at a hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

Virtual VA also contains the Veteran's February 2009 informal claim for non-service connected pension for his brain surgeries, his March 2009 formal claim for compensation and pension for his brain surgeries, a March 2009 Authorization and Consent to Release Information to VA listing the Veteran's providers regarding his brain surgeries, the April 2009 letter denial of the Veteran's claim for special monthly pension, and VA treatment records from the Asheville VA Medical Center (VAMC) dated December 2009 to January 2012.  Other documents on Virtual VA, and documents contained on the Veterans Benefits Management System, are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to compensation under 38 U.S.C.A. § 1151 for brain surgeries, infections, brain abscesses, and other additional disabilities.  The Veteran states these were caused by VA care in that: 

(1) the Dorn VAMC failed to properly diagnose and treat the cerebrospinal fluid leaking from his right ear when he first sought treatment and for the following five years, until October 2008; 
(2) the Veteran was not provided full information regarding his three brain surgeries at the Charleston VA, to include not being informed of all the risks of surgery, so that he did not give informed consent, that the Veteran was on high doses of pain medication when he signed consent forms for the second and third surgeries, thereby not fully understanding what he was signing, and that the Veteran's infections, brain abscesses, and additional disabilities were not reasonably foreseeable; 

(3) the surgeons at the Charleston VAMC who performed his brain surgeries lacked the proper skill and training to correctly perform the first brain surgery in January 2009, which then necessitated the following surgeries; 

(4) the surgeons at the Charleston VAMC were negligent in their care of the Veteran, to include when placing a piece of skull on a table during surgery, leading to the Veteran's infections and abscesses requiring additional surgeries, and an additional surgery to fix the leaking cerebrospinal fluid; and 

(5) the Dorn VAMC did not properly monitor the Veteran with a neurosurgeon and/or an infectious disease specialist, or provide the Veteran with his proper antibiotics, after his transfer from Richland Hospital.  

See March 2014 Central Office hearing testimony; December 2010/October 2010 Veteran statement; August 2010 notice of disagreement; May 2010 VA examination report; Veteran statement received January 2010; January 2010 daughter statement; January 2010 wife statement; October 2009 Report of General Information; September 2009 claim.

At the Veteran's March 2014 Board hearing, he testified that he applied for Social Security Administration (SSA) disability benefits due to his additional disabilities from his brain surgeries, but was denied.  See also December 2013 SSA decision notification letter (finding the Veteran disabled).  On remand, the AOJ should make appropriate efforts to obtain the Veteran's SSA disability records.

The Veteran testified at his March 2014 Board hearing that after the two brain surgeries performed at Richland Hospital, he was transferred back to the Dorn VAMC.  The Veteran testified that he was then discharged under the care of a private ENT, a Dr. Parkins, who later informed the Veteran he was in need of a neurosurgeon, not an ENT.  See also January 2010 wife statement.  No records of any treatment or consultation with a Dr. Parkins appear to be of record.  On remand, the AOJ should make appropriate efforts to obtain any outstanding private treatment records related to the Veteran's brain surgeries, follow-up care, and claimed additional disabilities.

The Veteran's VA treatment records from Charleston VAMC for January 2009, during which he had three brain surgeries, are of record.  However, it does not appear that documentation of all information and/or counseling provided to the Veteran or his family concerning the procedures or treatment is of record.  For instance, a January 9, 2009 progress note indicates that a consent form for the administration of anesthesia and for the performance of an operation was scanned into CPRS; however it does not appear that the scanned document is associated with the Veteran's records.  On remand, the AOJ should obtain any and all informed consent forms or records related to information and/or counseling provided to the Veteran or his family regarding the Veteran's three VA brain surgeries at the Charleston VAMC during January 2009.

The Veteran reports that he first sought treatment at the Dorn VAMC for fluid leaking from his right ear five years prior to a tube being placed in the ear, and the discovery that it was actually cerebrospinal fluid, in October to December 2008.  On remand, the AOJ should obtain all pertinent treatment records from the Dorn VAMC dated from January 2003 to October 2008.

During his March 2014 Board hearing, the Veteran testified that he has received treatment at the Dorn VAMC, Asheville VAMC, and the Rock Hill outpatient clinic for the multiple additional disabilities from his brain surgeries.  On remand, the AOJ should obtain all VA treatment records from these three facilities dated January 2009 to the present. 

The Veteran was afforded a VA examination in May 2010, and the VA examiner provided his opinion in July 2010.  First, the VA examiner stated that he reviewed the Veteran's 6-volume claims file in its entirety, but the Veteran's entire claims file contains 7 volumes.  Second, the VA examiner reported the Veteran's claimed residual disabilities as falling a lot, a bad memory, possible hypopituitarism, a "sinus" headache, constipation, and that his wife has to get the Veteran in and out of the bathtub, to the restroom, and she now runs their mobile ice cream business.  Upon examination, the VA examiner noted a "large right-sided skull defect," an unsteady gait, and diminished senses in the toes.  However, these do not encompass of all the Veteran's claimed additional disabilities from the brain surgeries, infections, and brain abscesses, which also include weight loss, chronic fatigue, cognitive dysfunction, emotional dysfunction and disorders including depression and suicidal ideation, dizziness and balance problems which make him a "fall risk," the necessary use of a wheelchair and/or walker, and a concussion due to his head being hit when he was not wearing the helmet he was giving for protection as he is still missing a piece of his skull.  See March 2014 Central Office hearing testimony; August 2013 Sumter CBOC neuropsychiatric consultation (impression of cognitive disorder); December 2010/October 2010 Veteran statement; August 2010 notice of disagreement; Veteran statement received January 2010; January 2010 daughter statement; January 2010 wife statement; September 2009 claim.  

Finally, the VA examiner opined that it is less likely than not that the Veteran's brain surgery, infections, brain abscesses, and any residual disability related to such are the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment because "the complications the Veteran experienced in an attempted repair of a complex cerebrospinal fluid leak are well known and not entirely preventable," and "were reasonably foreseeable in the sense that, while precautions were taken to prevent them, they are a well-known complication...."  However, while the VA examiner opined that the Veteran's records did not indicate any carelessness or negligence on the part of the VA surgeons, the VA examiner did not address all of the Veteran's contentions as to how VA care caused his brain surgeries, infections, brain abscesses, and other additional disabilities, as outlined by the Board above.  

On remand, the AOJ should afford the Veteran a new VA examination with a new VA examiner(s) with appropriate expertise, and the examiner(s) should opine as to whether the Veteran's additional disability(ies) was/were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, or whether the outcome of the treatment and procedure(s) was an event not reasonably foreseeable, with regard to each of the Veteran's contentions as to improper care rendered by VA, and all of the Veteran's claimed additional disabilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all of the Veteran's records from his claim for disability benefits from SSA.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify any private treatment related to his brain surgeries, infections, brain abscesses, and other claimed additional disabilities.  The AOJ should undertake appropriate development to obtain all outstanding treatment records, to include any records from Dr. Parkins, an ENT.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. The AOJ should undertake appropriate development to obtain all records related to information and/or counseling provided to the Veteran or his family regarding the Veteran's three VA brain surgeries at the Charleston VAMC during January 2009.  If such records are unavailable, a negative written response should be provided.  All obtained records should be associated with the evidentiary record.

5. The AOJ should obtain all outstanding VA treatment records, to include all pertinent treatment records from the Dorn VAMC dated from January 2003 to October 2008 regarding the Veteran's complaints and treatments for fluid leaking from his right ear, as well as all treatment records from the Dorn VAMC, Asheville VAMC, and the Rock Hill outpatient clinic dated from January 2009 to the present.  All obtained records should be associated with the evidentiary record.

6. After the above development has been completed, and after all records obtained have been associated with the evidentiary record, schedule the Veteran for a new VA examination with a VA examiner(s) with the appropriate expertise to determine if the Veteran's brain surgeries, infections, brain abscesses, and other additional physical and psychological disabilities were due to an instance of fault on VA's part in furnishing the Veteran's care regarding the leaking cerebrospinal fluid from his right ear.  

The VA examiner should be an individual who has not treated or examined the Veteran in the past.  The full evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner(s).  The VA examiner's report must include a notation that this record review took place.  

After the record review and examination of the Veteran, the VA examiner(s) should offer his/her opinion with supporting rationale as to the following inquiries:

a) Opine as to whether the Veteran's additional disability(ies) was/were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment at Dorn VAMC related to the diagnosis and treatment of the leaking of cerebrospinal fluid from the Veteran's right ear, including from when the Veteran first sought treatment for leaking fluid until it was finally diagnosed as cerebrospinal fluid.

b) Opine as to whether the Veteran's additional disability(ies) was/were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in obtaining informed consent for the Veteran's three brain surgeries at Charleston VAMC, or whether the outcome of the treatment and procedures was an event not reasonably foreseeable.  This includes  whether the Veteran was properly informed of the possible risks or side effects for each procedure, whether the Veteran's prescribed doses of Morphine would have affected his ability to give informed consent for the second and third surgeries, and whether the outcome(s) of the procedures was an event not reasonably foreseeable.  

c) Opine as to whether the Veteran's additional disability(ies) was/were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment at Charleston VAMC with regard to the Veteran's three brain surgeries, or whether the outcome of the treatment and procedures was an event not reasonably foreseeable. 

For the purposes of this opinion being sought, the VA examiner should specifically address both whether the surgeons lacked the proper skill and/or training to perform the surgery(ies), as well as whether the surgeons were negligent in their care of the Veteran, to include when placing a piece of skull on a table during surgery, which the Veteran claims led to his infections, brain abscesses, and additional surgeries.

d) Opine as to whether the Veteran's additional disability(ies) was/were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment at the Dorn VAMC after the Veteran was transferred from Richland Hospital after his fourth and fifth brain surgeries in February 2009.  

The examiner should specifically address the contention that the Dorn VAMC did not properly monitor the Veteran, to include the lack of availability of a neurosurgeon or infectious disease physician to oversee the Veteran, or did not properly provide the Veteran with the antibiotics he was prescribed at the private hospital before his transfer.  See January 2009 daughter statement.

For each of the above requested opinions, the VA examiner(s) should consider all of the Veteran's claimed additional disabilities, to include: additional brain surgeries, infections, brain abscesses, weight loss, chronic fatigue, possible hypopituitarism and feeling cold all the time, sinus headaches, memory problems, cognitive dysfunction, emotional dysfunction and disorders including depression and suicidal ideation, dizziness and balance problems which make him a "fall risk," the necessary use of a wheelchair and/or walker, missing skull requiring the wearing of a helmet for protection, and a concussion due to his head being hit when he was not wearing the helmet.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

7. The AOJ should conduct any other development deemed appropriate.

8. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

